Citation Nr: 1740725	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to ulcerative colitis.

2.  Entitlement to service connection for obesity, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1993 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this appeal has since transferred to Columbia, South Carolina.

At the outset, the Board is required to consider all theories of entitlement to service connection.  As such, the Board has broadened the issue of entitlement to service connection for obesity to include as secondary to the Veteran's service-connected disabilities.  See e.g., Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

In February 2009, the RO issued a rating decision denying, in relevant part, entitlement to service connection for sleepiness, which has since been recharacterized, and obesity.  The Veteran filed a Notice of Disagreement in February 2010.  A Statement of the Case (SOC) was issued in March 2011.  The Veteran filed a Substantive Appeal in April 2011.

In August 2015, the Veteran testified at a Travel Board hearing conducted by a Veterans Law Judge.  That VLJ subsequently left the Board, and, in May 2017, the Veteran was sent a notice regarding the departure and her opportunity to have a new hearing with a different judge who would decide her case.  The Veteran did not ask for a new hearing within 30 days of the notice.  A transcript of the August 2015 has been associated with the claims file. 

In October 2015, the Board remanded the issues on appeal for additional evidentiary development, to include new VA examinations.  The Board again remanded the issues on appeal in June 2016 for addition evidentiary development, to include new VA examinations.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Obesity is not a disease or injury for purposes of 38 U.S.C. § 1110 on a direct or secondary basis.

CONCLUSION OF LAW

The Veteran's obesity was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has obesity.  Following the two Board remands, VA's Office of General Counsel issued an opinion clarifying VA laws and regulations.  Specifically, in VAOPGCPREC 1-2017, VA's General Counsel explained that obesity per se is not a disease or injury for the purposes of 38 U.S.C.A. §§ 1110 and 1131, and therefore may not be service connected on a direct basis.  Additionally, it is also not a disability for the purposes of establishing secondary service connection under 38 C.F.R. § 3.310.  

The Board is bound by precedent opinions of VA's General Counsel. 38 C.F.R. § 19.5 (2016).  Therefore, the Veteran's claim for service connection for obesity must be denied on both a direct and secondary basis.  VAOPGCPREC 1-2017.  


ORDER

Service connection for obesity is denied.  


REMAND

At the outset, the Board notes that the Veteran's personnel records were not obtained, despite indications that she served on an aircraft carrier that traveled the Persian Gulf.  Given the Veteran's claim of sleep disturbances and chronic daytime fatigue, the Board finds it necessary to determine whether she has qualifying Gulf War service for the purposes of service connection.  

An addendum opinion is required for the Veteran's claimed sleep disorder as the opinions of record are inadequate for adjudicative purposes.  The current opinions of record do not address secondary service connection with respect to all of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's personnel records from the appropriate entity for the entire period of her service.

2. Obtain all outstanding VA treatment records that have not already been associated with the claims file.  If identified records are not ultimately obtained, this should be documented and the Veteran should be notified.

3. If the Veteran had qualifying service in the Southwest Asia Theatre, to include the Persian Gulf, schedule the Veteran for a Gulf War General Medical Examination.  The examiner must review the entire claims file and such review should be noted in the examination report.

4. Provided the Veteran's claims file to a qualified clinician so that an addendum opinion can be provided.  The examiner must review the entire claims file prior to writing the report.  A different examiner must be used from previous medical opinions.  An in-person examination may be ordered if the examiner deems it necessary.  The examiner should provide opinions as to the following:

a.  Determine whether it is at least as likely as not (i.e. a probability of 50 percent or more) that any identified sleep disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service;  

b.  Determine whether it is at least as likely as not that any identified sleep disorder was caused by a service-connected disability, including ulcerative colitis.

c. Determine whether it is at least as likely as not that any identified sleep disorder was aggravated by a service-connected disability, including ulcerative colitis.

The examiner should provide a complete rationale for all opinions provided.  

If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

5. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


